EXHIBIT 10.1

 

GTx, INC.

175 TOYOTA PLAZA, 7TH FLOOR

MEMPHIS, TN 38103

 

October 1, 2013

 

[NAME]

[ADDRESS]

[ADDRESS]

 

Re:                             Retention Benefits

 

Dear [Name]:

 

The Compensation Committee of the Board of Directors (the “Board”) of GTx, Inc.
(the “Company”) recently approved a retention bonus program under which certain
employees of the Company will be eligible to receive (i) certain equity
acceleration benefits, and (ii) certain health insurance continuation benefits,
in each case, subject to the terms and conditions set forth in this letter
agreement (this “Agreement”).  We are pleased to inform you that you have been
designated as an employee eligible to participate in the following retention
benefits.

 

Equity Acceleration Benefits.  If you continue to be an active employee of the
Company from the date hereof through the earlier to occur of (i) the end of the
business day on May 31, 2014, and (ii) an involuntary termination of employment
by the Company, which excludes (A) a termination of your employment by the
Company for Cause (as defined below), and (B) your voluntary resignation (the
“Determination Date”) then (x) all outstanding unvested stock options (the
“Options”) granted to you under the Company’s 2013 Equity Incentive Plan, 2004
Equity Incentive Plan, 2002 Stock Option Plan, the 2001 Stock Option Plan, the
2000 Stock Option Plan and/or the 1999 Stock Option Plan, each as may be amended
from time to time (collectively, the “Equity Plans”) as evidenced by the
applicable stock option grant notices and agreements (the “Award Documents”)
will, notwithstanding anything to the contrary in the applicable Equity Plans
and Award Documents, be credited with that number of months of service required
for purposes of vesting in such Options such that on the Determination Date, the
number of Options that would have vested if you were employed on January 1, 2015
will immediately vest and become exercisable, and (y) notwithstanding anything
to the contrary in the applicable Equity Plans and Award Documents, to the
extent your service with the Company or any of its subsidiaries terminates on or
after the Determination Date for any reason other than for Cause (as defined
below), your Retirement (as defined in the 2013 Equity Incentive Plan), your
Disability (as defined in the 2013 Equity Incentive Plan) or your death, the
Options will remain outstanding and exercisable until the earlier of (1) the
original expiration of the term of the Options and (2) the date which occurs six
(6) months following the date on which your service with the Company and its
subsidiaries terminates.

 

COBRA Benefits. Subject to your continued active employment with the Company
from the date hereof through the end of the business day on May 31, 2014, if
your employment is terminated (i) by the Company other than for Cause (as
defined below) or (ii) by you for any reason, in either case, on or after
June 1, 2014, then if you timely elect to continue your medical, dental and/or
vision insurance benefits pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and any analogous provisions of applicable
state law, the Company shall pay directly,

 

--------------------------------------------------------------------------------


 

or reimburse you for, the cost of COBRA group health insurance premiums (the
“COBRA Premiums”) for you and your eligible dependents (if any).  Such payment
or reimbursement shall be made in respect of the period commencing on the date
of your termination of employment with the Company and ending on the earlier to
occur of the following (the “COBRA Payment Period”): (x) December 31, 2014,
(y) the date on which you become eligible for coverage under the group health
insurance plans of a subsequent employer and (z) the date on which you are no
longer eligible for COBRA coverage.  Similarly, if you are terminated by the
Company prior to June 1, 2014 for any reason other than for Cause (as defined
below), you will receive the COBRA Premiums described in this section for the
COBRA Payment Period; provided, however, that if you voluntarily resign prior to
June 1, 2014, you will not be entitled to, and the Company will have no
obligation to provide you with, the COBRA Premiums.  Notwithstanding the
foregoing, if at any time the Company determines, in its sole discretion, that
its payment or reimbursement of your COBRA Premiums would result in a violation
of applicable law (including, without limitation, Section 105(h)(2) of the Code
and Section 2716 of the Public Health Service Act), then in lieu of paying such
COBRA Premiums, the Company will pay you on the last day of each remaining month
of the COBRA Payment Period a fully taxable cash payment equal to the COBRA
Premium for that month (the “Special Payment”), subject to applicable tax
withholding; provided, however, that any such Special Payment will be made
without regard to your payment of COBRA Premiums and for purposes of any such
Special Payment, the COBRA Payment Period will be determined without regard to
the expiration of your eligibility for continued coverage under COBRA. 
Notwithstanding anything to the contrary in this Agreement, the Company’s
obligation to pay or reimburse the COBRA Premiums shall cease on the date that
the Company’ Board of Directors determines, in its sole discretion, that the
Company is no longer able to pay the costs associated with the COBRA Premiums
and remain a viable business enterprise.

 

For purposes of the preceding paragraphs, a termination for Cause shall mean a
termination of your employment by the Company or any of its subsidiaries for any
of the following reasons:  (i) your failure to substantially perform your duties
and responsibilities to the Company or any of its subsidiaries; (ii) any
material breach or violation by you of a Company policy; (iii) any act or
omission by you which results in significant harm to the Company or any of its
subsidiaries, including, without limitation, any act or omission by you which
interferes with or disrupts the ability of any other employee or employees of
the Company or any of its subsidiaries to substantially perform his, her or
their duties and responsibilities to the Company or any of its subsidiaries;
(iv) any violation or breach by you of any obligations under any agreement,
covenant or restrictive covenant between you and the Company or any of its
subsidiaries, including, without limitation, the unauthorized use or disclosure
by you of any proprietary information or trade secrets; or (v) your commission
of an act of fraud, embezzlement, dishonesty, misappropriation or breach of
fiduciary duty against any of the Company or any of its subsidiaries, or any
felony involving the business, assets or customers or clients of the Company or
any of its subsidiaries, or your conviction or plea of guilty or nolo contendere
to any other felony.  Any determination of whether your employment has
terminated for Cause shall be made by the Board, in its sole discretion, and
such determination shall be final, binding and conclusive.

 

The Company is entitled to withhold any federal, state or local taxes or charges
that may be required to be withheld with respect to any payments made
hereunder.  The Company’s obligations under this Agreement shall be unfunded. 
You shall not have a right to, or any interest in, any assets of the Company or
its subsidiaries which may be applied by the Company to the payment of any
benefits hereunder.

 

2

--------------------------------------------------------------------------------


 

This Agreement may be amended, modified or terminated only by a written
instrument executed by you and the Company.  This Agreement will be governed by
and construed in accordance with the laws of the State of Tennessee, without
giving effect to any choice of law or conflicting provision or rule that would
cause the laws of any jurisdiction other than the State of Tennessee to be
applied.  This Agreement may be executed in counterparts, each of which shall be
deemed to be an original and all of which together shall be deemed to be one and
the same instrument.

 

On behalf of the Company, I would like to thank you for your continued hard work
and efforts.  If you agree to the above terms, please sign and date this
Agreement and return a copy to [                              ] at
[                          ], no later than October [    ], 2013.

 

*                                        
*                                         *

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

GTx, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

Date

 

 

 

3

--------------------------------------------------------------------------------